DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance the prior art does not teach or suggest: forming a photosensitive layer on a transfer substrate; heating the photosensitive layer at a first temperature, so that the photosensitive layer is in a partially cured state and has adhesiveness, the first temperature being lower than a second temperature at which the photosensitive layer is fully curable; disposing an array of micro semiconductor elements on the photosensitive layer in the partially cured state opposite to the transfer substrate, such that the micro semiconductor elements adhere to the photosensitive layer; partially removing the photosensitive layer through a light exposure process where the micro semiconductor elements serve as photomasks, and through a development process, so that remaining portions of the photosensitive layer respectively correspond in position to the micro semiconductor elements and serve as connecting structures, each of which interconnects a respective one of the micro semiconductor elements and the transfer substrate, each of the connecting structures having a first connecting segment that extends from the respective one of the micro semiconductor elements toward the transfer substrate, and a second connecting segment that extends from the first connecting segment to the transfer substrate, the second connecting segment being not larger in width than the first connecting segment; providing a package substrate and a plurality of metallic 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Brodoceanu et al. (US Patent 10,262,781) elastomeric layer fabrication for light emitting diodes.
Cortese et al. (US 2021/0133528) a PMMA layer over diodes but fails to disclose forming a photosensitive layer on a transfer substrate; heating the photosensitive layer at a first temperature, so that the photosensitive layer is in a partially cured state and has adhesiveness, the first temperature being lower than a second temperature at which the photosensitive layer is fully curable; disposing an array of micro semiconductor elements on the photosensitive layer in the partially cured state opposite to the transfer substrate, such that the micro 
Zou (US 2019/0319164) disclose micro-led transfer method using a photoresist but fails to disclose forming a photosensitive layer on a transfer substrate; heating the photosensitive layer at a first temperature, so that the photosensitive layer is in a partially cured state and has adhesiveness, the first temperature being lower than a second temperature at which the photosensitive layer is fully curable; disposing an array of micro semiconductor elements on the photosensitive layer in the partially cured state opposite to the transfer substrate, such that the micro semiconductor elements adhere to the photosensitive layer; partially removing the photosensitive layer through a light exposure process where the micro semiconductor elements serve as photomasks, and through a development process, so that remaining portions of the photosensitive layer respectively correspond in position to the micro semiconductor elements and serve as connecting structures, each of which interconnects a respective one of the micro semiconductor elements and the transfer substrate, each of the connecting structures having a first connecting segment that extends from the respective one of the micro semiconductor elements toward the transfer substrate, and a second connecting segment that extends from the first connecting segment to the transfer substrate, the second connecting segment being not larger in width than the first connecting segment; providing a package substrate and a plurality of metallic support members that are disposed on a surface of the package substrate to correspond in position to the micro semiconductor elements; subjecting the metallic support members and the corresponding micro semiconductor elements to a eutectic process.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884.  The examiner can normally be reached on Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY SMITH/Primary Examiner, Art Unit 2817